Exhibit 10.1

 

SHARED SERVICES AND SUPPLY AGREEMENT

 

among

 

ARMORED AUTOGROUP PARENT INC.

 

ARMORED AUTOGROUP INC.

 

IDQ ACQUISITION CORP.

 

IDQ HOLDINGS, INC.

 

and

 

IDQ OPERATING, INC.

 

Dated March 17, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

1

 

 

 

1.1

Certain Defined Terms in this Agreement

1

1.2

Interpretation

5

 

 

 

ARTICLE II Services and Products

5

 

 

 

2.1

Service Schedule

5

2.2

Performance of Services

5

2.3

Supply of Product

7

 

 

 

ARTICLE III Charges and Billing; Taxes

7

 

 

 

3.1

Service Fees

7

3.2

Review of Service Fee

8

3.3

Invoices

8

3.4

Late Payments

8

3.5

Taxes

8

3.6

Offset Rights

8

 

 

 

ARTICLE IV Recording Keeping and Audits

8

 

 

 

4.1

Record Keeping and Audits

8

 

 

 

ARTICLE V Term and Termination

9

 

 

 

5.1

Term and Termination

9

5.2

Termination Assistance

9

 

 

 

ARTICLE VI Confidentiality

9

 

 

 

6.1

Confidential Information

9

6.2

Standard of Care; Disclosure

10

 

 

 

ARTICLE VII Representations; Indemnification

10

 

 

 

7.1

Representations

10

7.2

Indemnification

11

 

 

 

ARTICLE VIII Limitation of Liability

11

 

 

 

8.1

LIMITATION OF LIABILITY AND EXCLUSION OF CONSEQUENTIAL DAMAGES

11

8.2

DISCLAIMER OF WARRANTIES

11

8.3

Force Majeure

11

 

i

--------------------------------------------------------------------------------


 

ARTICLE IX Trademark Licenses

12

 

 

 

9.1

Trademark License Grants

12

9.2

Termination of License for Breach

13

 

 

 

ARTICLE X Miscellaneous

13

 

 

 

10.1

Independent Contractors

13

10.2

Employees

14

10.3

Title to Intellectual Property

14

10.4

Dispute Resolution

15

10.5

Notices

16

10.6

Successors and Assigns; Third Party Beneficiaries

17

10.7

Amendment and Waiver

17

10.8

Counterparts

18

10.9

Headings

18

10.10

Governing Law

18

10.11

Consent to Jurisdiction and Service of Process

18

10.12

Waiver of Jury Trial

18

10.13

Severability

18

10.14

Entire Agreement

18

10.15

Further Assurances

19

10.16

Publicity; Confidentiality

19

10.17

Bankruptcy

19

 

ii

--------------------------------------------------------------------------------


 

SHARED SERVICES AND SUPPLY AGREEMENT

 

THIS SHARED SERVICES AND SUPPLY AGREEMENT (this “Agreement”) is made and entered
into as of March 17, 2014 (“Effective Date”) by and among Armored AutoGroup
Parent Inc., a Delaware corporation (“Parent”), Armored AutoGroup Inc., a
Delaware corporation and indirect wholly-owned subsidiary of Parent (“AAG”), IDQ
Acquisition Corp., a Delaware corporation (“IDQ Acquisition”), IDQ
Holdings, Inc., a Delaware corporation and direct wholly-owned subsidiary of IDQ
Acquisition (“IDQ Holdings”), and IDQ Operating, Inc., a New York corporation
and direct wholly-owned subsidiary of IDQ Holdings (“IDQ Operating” and,
together with IDQ Acquisition and IDQ Holdings, “IDQ”).

 

WITNESSETH:

 

WHEREAS, IDQ has identified and requested each of AAG and Parent to provide
certain services and supply certain products to IDQ;

 

WHEREAS, AAG has identified and requested each of IDQ and Parent to provide
certain services and supply certain products to AAG;

 

WHEREAS, Parent has identified and requested each of IDQ and AAG to provide
certain services to Parent;

 

WHEREAS, upon the terms and subject to the conditions set forth herein, each of
AAG, IDQ and Parent has agreed to provide and/or accept the applicable services
and/or products.

 

NOW, THEREFORE, in consideration of the promises and the respective
representations, warranties, covenants, agreements, and conditions contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows.

 

ARTICLE I
Definitions

 

1.1                               Certain Defined Terms in this Agreement. The
following terms when used in this Agreement shall have the respective meanings
set forth in this Section 1.1.

 

(a)                                 The term “AAG” shall have the meaning set
forth in the preamble.

 

(b)                                 The term “AAG Licensed Uses” means, with
respect to AAG as the licensee, use of the IDQ Trademarks in connection with
(a) the advertising, promotion and other marketing, offer for sale, sale and
distribution of (i) any Products supplied to AAG by or on behalf of IDQ
hereunder, and/or (ii) to the extent authorized in the Schedule or otherwise
authorized by IDQ, any other products, and (b) to the extent authorized in the
Schedule or otherwise authorized by IDQ, the provision of any Services to IDQ by
or on behalf of AAG hereunder.

 

--------------------------------------------------------------------------------


 

(c)                                  The term “AAG Trademarks” means the marks
set forth on Exhibit A-1.

 

(d)                                 The term “Agreement” shall have the meaning
set forth in the preamble.

 

(e)                                  The term “Affiliate” of any particular
Person means any other Person controlling, controlled by or under common control
with such particular Person, where “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise;
provided, that with respect to IDQ, neither Parent nor AAG and its subsidiaries
shall be deemed to be its Affiliate, with respect to AAG, neither Parent nor IDQ
and its subsidiaries shall be deemed to be its Affiliate, and with respect to
Parent, neither IDQ nor AAG and their respective subsidiaries shall be deemed to
be its Affiliate.

 

(f)                                   The term “Avista” means, collectively,
Avista Capital Partners II, L.P., a Delaware limited partnership, Avista Capital
Partners (Offshore) II, L.P., a Bermuda exempted limited partnership, and Avista
Capital Partners (Offshore) II-A, L.P., a Bermuda exempted limited partnership.

 

(g)                                  The term “Bankruptcy Code” shall have the
meaning set forth in Section 10.17.

 

(h)                                 The term “Change of Control” means, with
respect to any party hereto, (i) the occurrence of an event resulting in Avista
and its affiliated investment funds collectively no longer having the power,
directly or indirectly, to appoint a majority of the members of the board of
directors of such party, or (ii) the direct or indirect sale of all or
substantially all of the assets of such party (or their respective parent
companies) to a Person other than an Affiliate of Avista.

 

(i)                                     The term “Confidential Information”
means all commercial, business, financial and/or technical information of the
disclosing party and any other information that the disclosing party and/or its
Affiliates regard(s) as confidential, proprietary or private in nature, all of
which is the valuable property of such disclosing party and of its Affiliates,
including any trade secrets owned by the disclosing party and its Affiliates and
certain proprietary, technical and business information furnished to the
disclosing party or to its Affiliates by third parties on a confidential basis
and received, held or otherwise obtained by the receiving party in connection
with this Agreement, but shall exclude such information that:  (i) is or becomes
available to the public other than as a result of a disclosure by the receiving
party, its Affiliates, or its Third Party Service Providers in violation of
Section 6.1; (ii) is or becomes available to the receiving party on a
non-confidential basis from a source other than the disclosing party and its
Affiliates, provided that such source is not known to the receiving party at the
time of disclosure to be bound by a confidentiality agreement with or other
contractual, legal, or fiduciary obligation of confidentiality to the disclosing
party or any third party with respect to such information; (iii) information
which was already in a receiving party’s possession prior to the time of
disclosure by the disclosing party or its representatives, provided that such

 

2

--------------------------------------------------------------------------------


 

information was not furnished to the receiving party by a source known by the
receiving party to be bound by a confidentiality agreement with the Company, or
otherwise prohibited from disclosing the information to the receiving or (iv) is
or was developed by or on behalf of the receiving party or its Affiliates
independently and without reference to or knowledge of the Confidential
Information of the disclosing party.

 

(j)                                    The term “Effective Date” shall have the
meaning set forth in the preamble.

 

(k)                                 The term “Governmental Authority” means any
government, nation, state, province, territory or any political subdivision
thereof and any department, commission, board, bureau, agency, instrumentality,
or other regulatory authority of any of the foregoing, whether federal, state,
local, transnational or foreign.

 

(l)                                     The term “IDQ” shall have the meaning
set forth in the preamble.

 

(m)                             The term “IDQ Acquisition” shall have the
meaning set forth in the preamble.

 

(n)                                 The term “IDQ Licensed Uses” means, with
respect to IDQ as the licensee, use of the AAG Trademarks in connection with
(a) the advertising, promotion and other marketing, offer for sale, sale and
distribution of (i) any Products supplied to IDQ by or on behalf of AAG
hereunder, and/or (ii) to the extent authorized in the Schedule or otherwise
authorized by AAG, any other products, and (b) to the extent authorized in the
Schedule or otherwise authorized by AAG, the provision of any Services to AAG by
or on behalf of IDQ hereunder.

 

(o)                                 The term “IDQ Holdings” shall have the
meaning set forth in the preamble.

 

(p)                                 The term “IDQ Operating” shall have the
meaning set forth in the preamble.

 

(q)                                 The term “IDQ Trademarks” means the marks
set forth on Exhibit A-2.

 

(r)                                    The term “Intellectual Property” means
all intellectual property and and associated rights worldwide, including all
trademarks, service marks, trade names, trade dress, logos, copyrights, works of
authorship (whether or not copyrightable), patents and patent applications,
inventions (whether or not patentable) and all trade secrets and know-how
(including specifications, formulae, methods, processes) and all other
confidential and proprietary information.

 

(s)                                   The term “Law” means any applicable law,
rule, regulation, judgment, injunction, order, decree or other restriction of
any Governmental Authority.

 

(t)                                    The term “Licensee Party” shall have the
meaning set forth in ARTICLE IX.

 

3

--------------------------------------------------------------------------------


 

(u)                                 The term “Licensor Party” shall have the
meaning set forth in ARTICLE IX.

 

(v)                                 The term “Loss” shall have the meaning set
forth in ARTICLE VII.

 

(w)                               The term “Parent” shall have the meaning set
forth in the preamble.

 

(x)                                 The term “Person” means an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
Governmental Authority.

 

(y)                                 The term “Product” means such products to be
supplied by Service Provider to a Service Recipient pursuant to a Service
hereunder.

 

(z)                                  The term “Prime Rate” means the rate that
JPMorgan Chase Bank N.A. (or its successor or another major money center
commercial bank agreed to by the parties) announces as its prime lending rate,
as in effect from time to time.

 

(aa)                          The term “Purchase Order” shall have the meaning
set forth in Section 2.3(b).

 

(bb)                          The term “Schedule” means a service schedule
attached hereto, as amended from time to time.

 

(cc)                            The term “Services” means such services as set
forth on the Schedule attached hereto and further described in ARTICLE II.

 

(dd)                          The term “Service Fees” shall mean the charges for
Services payable by a Service Recipient to the applicable Service Provider, as
determined in accordance with the methodologies set forth on the Schedule
attached hereto.

 

(ee)                            The term “Service Provider” shall have the
meaning set forth in Section 2.1.

 

(ff)                              The term “Service Recipient” shall have the
meaning set forth in Section 2.1.

 

(gg)                            The term “Service Term” means the term of each
Service which shall begin on the Effective Date and continue through the
earliest of (x) the period set forth on the Schedule specifying such Service,
(y) the termination of such Service, and (z) the termination of this Agreement.

 

(hh)                          The term “Third Party Service Provider” means a
third party that has been engaged by a Service Provider to assist in the
delivery and performance of its obligations under this Agreement.

 

4

--------------------------------------------------------------------------------


 

1.2                               Interpretation.  When a reference is made to
an Article, Section or Schedule, such reference shall be to an Article,
Section or Schedule of or to this Agreement unless otherwise indicated. 
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”  Unless the context requires otherwise, words using the singular or
plural number also include the plural or singular number, respectively, and the
use of any gender herein shall be deemed to include the other genders.

 

ARTICLE II
Services and Products

 

2.1                               Service Schedule.  Commencing on the Effective
Date and continuing throughout the Service Term applicable to each Service, AAG
(including through its Affiliates and Third Party Service Providers) shall
provide or cause to be provided to IDQ and Parent, and IDQ and Parent agree to
accept, the Services to be provided by AAG as set forth on the Schedule hereto
and shall supply or cause to be supplied to IDQ, and IDQ agrees to purchase, the
Products to be supplied by AAG as set forth in the Schedule hereto, which
Products shall meet such specifications and other warranties as may be mutually
agreed by AAG and IDQ and/or set forth in the Schedule hereto, in each case
pursuant to the terms of this Agreement Commencing on the Effective Date and
continuing throughout the Service Term applicable to each Service, IDQ
(including through its Affiliates and Third Party Service Providers) shall
provide or cause to be provided to AAG, and AAG agrees to accept, the Services
to be provided by IDQ as set forth on the Schedule hereto, and shall supply or
cause to be supplied to AAG, and AAG agrees to purchase, the Products to be
supplied by IDQ as set forth in the Schedule hereto, which Products shall meet
such specifications and other warranties as may be mutually agreed by AAG and
IDQ and/or set forth in the Schedule hereto, in each case pursuant to the terms
of this Agreement. Commencing on the Effective Date and continuing throughout
the Service Term applicable to each Service, Parent (including through its
Affiliates and Third Party Service Providers) shall provide or cause to be
provided to IDQ and AAG, and IDQ and AAG agree to accept, the Services to be
provided by AAG as set forth on the Schedule hereto pursuant to the terms of
this Agreement.  The party providing a Service or supplying a Product hereunder
is referred to as a “Service Provider.” The party receiving a Service or
purchasing a Product hereunder is referred to as a “Service Recipient.” The
parties may at any time and from time to time agree upon additional or amended
Schedules to this Agreement, which upon agreement shall be integrated with this
Agreement and the other Schedules hereto. In the event of any discrepancy
between this Agreement and any Schedule, this Agreement shall govern unless the
Schedule expressly overrides this Agreement.

 

2.2                               Performance of Services.

 

(a)                                 Each Service Provider covenants it shall
perform the applicable Services in a commercially reasonable, professional and
workmanlike manner.  During the term of this Agreement, each Service Provider
shall use commercially reasonable efforts to maintain the resources appropriate
to provide the applicable Services with, as applicable, not less than the level
of care, quality, and timeliness that such Service Provider uses in providing
such Services in the operation of its business.  Each Service Provider shall
promptly notify the applicable Service Recipient of any staffing or resource
problems of which it becomes aware that could

 

5

--------------------------------------------------------------------------------


 

reasonably be considered to materially and adversely affect the Services.  The
parties shall work together in good faith to remedy any such problems.

 

(b)                                 Each of the parties understands that each
Service Provider may contract with Third Party Service Providers to provide
services in connection with all or any portion of the Services to be provided
hereunder. Each Service Provider may also delegate any of its responsibilities
hereunder to any of its Affiliates.

 

(c)                                  Each Service Provider shall perform the
applicable Services in compliance in all material respects with all applicable
Laws.  Each Service Provider shall promptly notify the applicable Service
Recipient, and the applicable Service Recipient shall promptly notify such
Service Provider, of any compliance problems of which it becomes aware that
could reasonably be considered to materially and adversely affect the Services
or such Service Recipient.

 

(d)                                 With respect to any issues that arise in
connection with the provision of any Services hereunder, the parties shall, as
applicable, work together in good faith and seek to promptly identify and
implement a commercially reasonable alternative to minimize any interruption,
delay or failure in the provision of such Services hereunder.

 

(e)                                  Each party shall use commercially
reasonable efforts to obtain as promptly as possible the consents, approvals, or
authorizations of any Person as may be necessary for the performance of its
obligations pursuant to this Agreement.  Except as provided on a Schedule, the
applicable Service Recipient shall be responsible for any costs associated with
obtaining such consents, approvals or authorizations to the extent such costs
are commercially reasonable or have been mutually agreed upon by the Service
Provider and Service Receipient.  In the event that the consent, approval, or
authorization of any such Person, if required, is not obtained within a
reasonable time period after the Effective Date, the parties shall work together
to develop a commercially reasonable alternative in connection with the Services
affected by such failure to obtain consent.  While the parties are developing
such an alternative plan, the applicable Service Provider shall be relieved of
its obligations as set forth in Section 2.2(f).  If the parties elect such an
alternative plan, the applicable Service Provider shall provide the applicable
Services in such alternative manner at the applicable Service Recipient’s sole
cost and expense (unless otherwise agreed in writing by the parties), as
mutually agreed by the parties.  If the parties do not accept such alternative,
or no commercially reasonable alternative exists, the applicable Service
Provider shall be relieved of its obligation to provide such Services.

 

(f)                                   A Service Provider’s inability to perform
any Services under this Agreement shall be excused if and to the extent the
non-performance is caused by:  (i) the failure of the applicable Service
Recipient, its third party providers, its (sub)contractors, or its or their
employees, officers, directors, representatives or agents: (A) to perform the
applicable Service Recipient’s obligations under this Agreement, or (B) to
provide resources such Services Provider reasonably requested when required;
(ii) the wrongful or tortious actions of the applicable Service Recipient, its
third party providers, its (sub)contractors, or its or their employees,
officers, directors, representatives or agents; (iii) such Service Provider’s
compliance with the applicable Service Recipient’s instructions, decisions,
consents, notices, acceptances, authorizations, waivers, permissions or
approvals; or (iv) the improper functioning or

 

6

--------------------------------------------------------------------------------


 

unavailability of technology for which such Service Provider does not have
operational responsibility.  In the event a Service Recipient fails to perform
its obligations hereunder or to provide resources under this Agreement when
required, the applicable Service Provider will nonetheless use commercially
reasonable efforts to provide the applicable Services in the absence of such
resources; provided that such Service Recipient will reimburse such Service
Provider for any costs reasonably incurred by such Service Provider in the
course of mitigating, overcoming, or working around the effects of such
non-performance.

 

2.3                               Supply of Product.

 

(a)                                 With respect to any Service that
contemplates the supply of Products from a Service Provider to a Service
Recipient, commencing on the Effective Date and continuing throughout the
Service Term applicable to such Service, the applicable Service Provider
(including through its Affiliates and Third Party Service Providers) shall
supply or cause to be supplied to the applicable Service Recipient the Products
as set forth on the Schedule attached hereto by the date or dates specified in a
Purchase Order pursuant to the terms of this Agreement, and such Products shall
meet such specifications and other warranties as may be mutually agreed by the
parties and/or set forth in the Schedule hereto.

 

(b)                                 With respect to any Service that
contemplates the supply of Products from a Service Provider to a Service
Recipient, the applicable Service Recipient will order such Products pursuant to
written purchase orders, including through an electronic or digital ordering
system, issued to the applicable Service Provider (a “Purchase Order”).  There
shall be no minimum order quantity required unless otherwise specified in the
Schedule.  No such Purchase Order shall be binding on Service Provider until
accepted by such Service Provider in writing.  The applicable Service Provider
shall use commercially reasonable efforts to accept and fulfill any such
Purchase Order. The parties acknowledge that there may be circumstances in which
it is not commercially reasonable for Service Provider to accept and/or fulfill
any such Purchase Order(s).  Service Provider shall promptly notify the
applicable Service Recipient of any problems of which it becomes aware that
could reasonably be considered to materially affect the ability to supply
Products in accordance with an accepted Purchase Order, with respect thereto. 
Unless otherwise expressly set forth in the Schedule or in an applicable
accepted purchaser order, title and risk of loss to a Product shall pass to
Service Recipient upon the shipment of such Product to the destination pursuant
to the applicable Purchase Order. Unless otherwise expressly set forth in the
Schedule or in an applicable accepted Purchase Order or otherwise mutually agree
by the parties, each Product is sold on an “as is, where is” basis with all
faults and without any representation or warranty.

 

ARTICLE III
Charges and Billing; Taxes

 

3.1                               Service Fees.  In consideration for each
Service set forth on the Schedule attached hereto and to be provided hereunder,
the applicable Service Recipient shall pay to the applicable Service Provider
the Service Fee set forth opposite such Service on the Schedule attached hereto.

 

7

--------------------------------------------------------------------------------

 


 

3.2                               Review of Service Fee.  The Service Fees shall
be determined on an arm’s length basis as if the parties were unrelated. If
either a Service Provider or a Service Recipient believes that the aggregate
Service Fees provided hereunder by such Service Provider to such Service
Recipient do not equate to arm’s length pricing, either may give notice for the
pricing to be reviewed.  If any change is agreed to by both the applicable
Service Provider and the applicable Service Recipient based on this review, such
change may be made prospectively or may be made effective as of the beginning of
the taxable year for which the notice to review was given.

 

3.3                               Invoices.  Unless otherwise set forth in a
Schedule Service Provider shall provide an invoice for the Service Fee on at
least a monthly basis in arrears, by the fifth (5th) day (or if such day is not
a business day, the next succeeding business day) following the end of each
month commencing with the first completed month following the Effective Date.
The applicable Service Recipient shall pay the invoice in full within ten
(10) business days of receiving such invoice.

 

3.4                               Late Payments.  Service Fees not paid when due
in accordance with the provisions of this Agreement and the Schedule attached
hereto may (at the applicable Service Provider’s sole discretion) bear interest
at a rate per annum equal to the Prime Rate plus two percent (2%) from such date
due until the date paid.

 

3.5                               Taxes.  Each Service Recipient shall pay any
sales, use, value-added, or similar taxes incurred in connection with the
applicable Service Provider’s provision of the applicable Services (excluding,
for the avoidance of doubt, taxes based on such Service Provider’s net income
and similar taxes). Each Service Provider shall provide to the applicable
Service Recipient a properly completed and executed IRS Form W-9 establishing
that such Service Provider is not subject to U.S. federal backup withholding
with respect to amounts payable pursuant to this Agreement.

 

3.6                               Offset Rights.  A Service Recipient may
offset, at its election, against any Service Fee that it owes to a Service
Provider any Service Fee that such Service Provider owes to such Service
Recipient under this Agreement (subject to such Service Recipient notifying such
Service Provider thereof).

 

ARTICLE IV
Recording Keeping and Audits

 

4.1                               Record Keeping and Audits.  Each Service
Recipient shall have the right, directly or through its representatives and/or
agents (subject to such representatives and/or agents agreeing to
confidentiality agreements and/or obligations reasonably acceptable to the
applicable Service Provider and third party consents when applicable), during
normal business hours upon reasonable advance notice (but not more than once
during any six (6) month period), and at such Service Recipient’s sole cost and
expense:  (i) to audit and inspect the applicable Service Provider’s books and
records relevant to the Services; (ii) to interview the applicable Service
Provider’s employees; and (iii) to have access to the applicable Service
Provider’s systems and other property as reasonably requested by Service
Recipient for purposes of this Section 4.1.  In addition, without regard to any
specific audit, each Service Recipient may reasonably require the

 

8

--------------------------------------------------------------------------------


 

applicable Service Provider to provide it with full documentation of any and all
Service Fees relating to the provision of the applicable Services.  Each Service
Recipient shall exercise its rights under this Section 4.1 in a manner that does
not unreasonably interfere with the conduct of the applicable Service Provider’s
business.

 

ARTICLE V
Term and Termination

 

5.1                               Term and Termination.

 

(a)                                 This Agreement shall remain in effect during
the period commencing on the Effective Date and ending as provided in this
Section 5.1; provided that the provisions of ARTICLE VI, ARTICLE VII,
ARTICLE VIII, and ARTICLE X, and any other provision of this Agreement which by
its terms is intended to survive, shall survive the termination or the
expiration of this Agreement.

 

(b)                                 The term of each Service shall be until the
earlier of (i) the period set forth on the Schedule specifying such Service or
(ii) termination of this Agreement in accordance with Section 5.1(c) or
Section 5.1(d); provided that a Service Recipient may terminate any or all of
the applicable Services (including any portion of a specific Service) at any
time upon giving Service Provider not less than sixty (60) days’ prior written
notice (unless a longer notice of termination period is required with respect to
such Service in the Schedule).  This Agreement shall terminate upon the
termination of all Service Terms.

 

(c)                                  Any party may terminate this Agreement if
any other party is in material breach of this Agreement, and such other party
fails to cure such breach within thirty (30) days following receipt of notice
thereof from the non-breaching party.

 

(d)                                 IDQ and Parent on the one hand, and AAG and
Parent, on the other hand, may terminate this Agreement at any time following a
Change of Control of AAG or IDQ, respectively, by delivering written notice of
such termination to the other parties hereto.

 

5.2                               Termination Assistance.  Upon a termination of
this Agreement pursuant to Section 5.1(c) hereof, each Service Provider shall
use commercially reasonable efforts to provide to the applicable Service
Recipient, for up to six (6) months, services to effect an orderly and seamless
transition of the applicable Services to the applicable Service Recipient’s
internal services environment or to a successor service provider, and such other
cooperation as reasonably requested by the applicable Service Recipient in
connection with such termination or expiration.  In the event the termination of
this Agreement resulted from a Service Recipient’s failure to pay any amounts
due under this Agreement, such Service Recipient shall pay for such transition
services in advance.

 

ARTICLE VI
Confidentiality

 

6.1                               Confidential Information.  Each party shall
maintain in strict confidence and shall not use (except to the extent necessary
to receive the Services by the disclosing party) or disclose to any third party
(except to its Affiliates and Third Party Service Providers in

 

9

--------------------------------------------------------------------------------


 

connection with the receipt of the Services or Products that are themselves
bound by similar nondisclosure restrictions) any and all Confidential
Information, except as may be necessary in order to comply with a requirement of
Law, in which case the receiving party shall, if permissible under applicable
Law, promptly notify the disclosing party of any such requirement and, upon the
reasonable request of the disclosing party (and at its cost), use reasonable
efforts to cooperate with the disclosing party’s efforts to seek a protective
order or other remedy to protect its Confidential Information and, if no such
protective order or other remedy is obtained or sought, the receiving party may
furnish only that portion of the Confidential Information that it concludes (as
reasonably determined by such Party after consultation with counsel) is legally
required to be disclosed. When any Confidential Information furnished by the
disclosing party pursuant to this Agreement is no longer needed for the purposes
contemplated by this Agreement or this Agreement is terminated in accordance
with Section 5.1, the receiving party shall, at the disclosing party’s option,
promptly either return to the disclosing Party all of the disclosing party’s
Confidential Information in a tangible form (including all copies thereof and
all notes, extracts, summaries or other documents and materials based thereon),
or certify to the disclosing party that such Confidential Information has been
destroyed; provided that, the receiving party may retain an archival copy in its
legal files and shall not be required to return or destroy any Confidential
Information that is (i) required by Law to be kept by the receiving party, or
(ii) retained in archival back-up tapes or similar storage media, which shall
only be used by the receiving party for archival purposes.

 

6.2                               Standard of Care; Disclosure.  With respect to
any such Confidential Information, each of the parties shall: (i) use the same
degree of care in safeguarding any other party’s Confidential Information as it
uses to safeguard its own information which is proprietary and/or treated as
confidential; and (ii) upon the discovery of any inadvertent disclosure or
unauthorized use of the Confidential Information, or upon obtaining notice of
such disclosure or use from another party, take or cause to be taken all
necessary actions to prevent any further inadvertent disclosure or unauthorized
use.

 

ARTICLE VII
Representations; Indemnification

 

7.1                               Representations.  Each party hereto represents
and warrants to the other that: (a) it is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware; (b) it
has all requisite power and authority under the Laws of the State of Delaware to
execute and deliver this Agreement and any and all instruments necessary or
appropriate in order to fully effectuate the terms and conditions of this
Agreement and to perform and consummate the transactions contemplated hereby;
(c) its execution, delivery and performance of this Agreement have been duly and
validly authorized by all requisite corporate action on its part; (d)  this
Agreement has been duly and validly executed and delivered by it and
constitutes, or upon its execution and delivery will constitute, a valid and
legally binding obligation of it, enforceable against it in accordance with its
terms and conditions, except as enforceability thereof may be limited by any
applicable bankruptcy, reorganization, insolvency or other laws affecting
creditors’ rights generally or by general principles of equity; (e) the
execution, delivery and performance of this Agreement by it, does not and will
not (i) conflict with, result in a breach or violation of, constitute a default
under, in each case, whether with or without the passage of time, the giving of
notice or both, to any Law to which it is subject or any

 

10

--------------------------------------------------------------------------------


 

provision of its governing documents or any material agreement, contract,
license or permit to which it is subject, except as would not reasonably be
expected to be material.

 

7.2                               Indemnification.  Each party shall indemnify,
defend, and hold harmless the other parties, their respective Affiliates, and
its and their respective equity holders, directors, officers, employees, agents,
representatives, successors and permitted assigns from and against any and all
liability, damages, costs, or expenses (including, without limitation,
reasonable fees and disbursements of counsel), judgments, fines, losses, and
claims incurred resulting from a third party claim (“Loss”) if and to the extent
that such Loss is attributable: (i) to the indemnifying party’s gross
negligence, willful misconduct or fraud; or (ii) to any material inaccuracy or
breach of its representations or warranties under this Agreement.  Except as set
forth in the immediately preceding sentence, no party shall have any obligation
to indemnify any Person for any action or inaction by such party in connection
with the performance of Services or supply of Products hereunder.

 

ARTICLE VIII
Limitation of Liability

 

8.1                               LIMITATION OF LIABILITY AND EXCLUSION OF
CONSEQUENTIAL DAMAGES. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW: NO
PARTY WILL BE LIABLE TO ANY OTHER PARTY FOR ANY SPECIAL, INCIDENTAL, INDIRECT,
PUNITIVE, OR CONSEQUENTIAL DAMAGES OR LOST PROFITS, HOWEVER CAUSED, UNDER ANY
THEORY OF LIABILITY, ARISING FROM THE PERFORMANCE OF, OR RELATING TO, THIS
AGREEMENT REGARDLESS OF WHETHER SUCH PARTY HAS BEEN NOTIFIED OF THE POSSIBILITY
OF, OR THE FORESEEABILITY OF, SUCH DAMAGES, AND (II) EXCEPT FOR CLAIMS RELATING
TO A PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR FRAUD, SUCH PARTY’S
LIABILITY HEREUNDER SHALL NOT EXCEED THE TOTAL OF ALL SERVICE FEES PAID TO THE
APPLICABLE SERVICE PROVIDER FOR THE SIX (6) MONTH PERIOD PRECEDING SUCH CLAIM. 
THE PARTIES AGREE THAT THE LIMITATIONS SPECIFIED IN THIS SECTION 8.1 SHALL
SURVIVE AND APPLY EVEN IF ANY LIMITED REMEDY SPECIFIED IN THIS AGREEMENT IS
FOUND TO HAVE FAILED OF ITS ESSENTIAL PURPOSE.

 

8.2                               DISCLAIMER OF WARRANTIES.  EXCEPT AS EXPRESSLY
STATED IN THIS AGREEMENT, EACH SERVICE PROVIDER HEREBY DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY,
NON-INFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE OF THE APPLICABLE SERVICES
OR PRODUCTS.  NO SERVICE PROVIDER REPRESENTS OR WARRANTS THAT THE PROVISION OF
THE APPLICABLE SERVICES OR PRODUCTS PROVIDED HEREUNDER WILL BE UNINTERRUPTED OR
ERROR FREE.

 

8.3                               Force Majeure.  Each party will be excused
from acting, failing to act or delay in acting, and no such action, failure or
delay shall constitute a breach of this Agreement or otherwise give rise to any
liability of such party, if such action, failure or delay is caused by
circumstances beyond such party’s reasonable control, including, but not limited
to, emergency

 

11

--------------------------------------------------------------------------------


 

conditions, action or inaction of governmental, civil or military authority,
fire, strike, lockout or other labor dispute, war, riot, theft, flood,
earthquake or other natural disaster, breakdown of public or private or common
carrier communications or transmission facilities, or failure to act or delay
resulted from such party’s reasonable belief based upon the advice of its
counsel that the action would have violated Laws; provided that if such party’s
failure to act or delay is pursuant to such advice of counsel, such party shall
immediately inform each applicable other party of such advice and shall propose
for such other parties’ approval a commercially reasonable alternative to the
advised-against action and shall take such alternative action upon such other
parties’ approval and any additional or increased expense shall be borne by such
other party.  In any such event, the applicable Service Recipient’s and Service
Provider’s obligations hereunder shall be suspended for such time as the
performance is suspended or delayed on account of such event and the parties
hereto shall seek to promptly identify and implement a commercially reasonable
alternative to minimize any interruption, delay or failure in the provision of
the Services hereunder.  Each Service Recipient and Service Provider shall
promptly notify the other in writing upon learning of the occurrence of such
event, such notice to provide reasonable detail as to the nature of such event,
and each applicable Service Recipient and Service Provider will promptly use its
commercially reasonable efforts to resume its performance with the least
practicable delay.

 

ARTICLE IX
Trademark Licenses

 

9.1                               Trademark License Grants.

 

(a)                                 Subject to and expressly conditioned upon
compliance with the terms and conditions of this Agreement, during the term of
this Agreement, AAG hereby grants to IDQ the non-exclusive, non-transferable
(other than as part of an assignment of this Agreement in accordance with
Section 10.6), royalty-free, fully paid-up, worldwide right and license to use
the AAG Trademarks solely for the IDQ Licensed Uses; provided that IDQ complies
with the quality and use guidelines set forth in Exhibit B-1 attached hereto and
as may otherwise be provided by IDQ from time to time in writing (collectively,
the “AAG Trademark Guidelines”). IDQ shall not have the right to grant any
sublicenses under the license granted to IDQ pursuant to this
Section 9.1(a) without AAG’s prior written consent.  As between the parties, AAG
is the sole and exclusive owner of all right, title and interest in and to the
AAG Trademarks and all rights related thereto and goodwill associated therewith.
All uses of the AAG Trademarks and the goodwill arising therefrom shall inure
solely to the benefit of AAG.  IDQ shall ensure that all its uses of the AAG
Trademarks comply with, and are in accordance with, the AAG Trademark Guidelines
and all applicable Laws. AAG shall have the right, upon reasonable written
notice to IDQ, to inspect (during reasonable business hours mutually agreed upon
by the parties) the use of the AAG Trademarks by IDQ (including with respect to
the nature and quality of any products manufactured, offered for sale, sold or
otherwise commercialized by IDQ in connection with any AAG Trademarks that are
covered by the IDQ Licensed Uses) to confirm that IDQ have complied with the AAG
Trademark Guidelines to the extent necessary for AAG to carry out appropriate
quality control hereunder for the purpose of protecting and maintaining the AAG
Trademarks, including the goodwill associated therewith.  Unless otherwise
mutually agreed by the parties, such inspections shall not exceed more than one
during any six (6) month period during the term of this Agreement.  In
determining whether any

 

12

--------------------------------------------------------------------------------


 

IDQ uses of the AAG Trademarks meet the AAG Trademark Guidelines, AAG shall act
reasonably and in good faith.

 

(b)                                 Subject to and expressly conditioned upon
compliance with the terms and conditions of this Agreement, during the term of
this Agreement, IDQ hereby grants to AAG the non-exclusive, non-transferable
(other than as part of an assignment of this Agreement in accordance with
Section 10.6), royalty-free, fully paid-up, worldwide right and license to use
the IDQ Trademarks solely for the AAG Licensed Uses; provided that AAG complies
with the quality and use guidelines set forth in Exhibit B-2 attached hereto
and/or as may otherwise be provided by IDQ from time to time in writing
(collectively, the “IDQ Trademark Guidelines”). AAG shall not have the right to
grant any sublicenses under the license granted to AAG pursuant to this
Section 9.1(b) without IDQ’s prior written consent.  As between the parties, IDQ
is the sole and exclusive owner of all right, title and interest in and to the
IDQ Trademarks and all rights related thereto and goodwill associated therewith.
All uses of the IDQ Trademarks and the goodwill arising therefrom shall inure
solely to the benefit of IDQ.  AAG shall ensure that all of its uses of the IDQ
Trademarks comply with and are in accordance with the IDQ Trademark Guidelines
and all applicable Laws.  IDQ shall have the right, upon reasonable written
notice to AAG, to inspect (during reasonable business hours mutually agreed upon
by the parties) the use of the IDQ Trademarks by AAG (including with respect to
the nature and quality of any products manufactured, offered for sale, sold or
otherwise commercialized by AAG in connection with any IDQ Trademarks that are
covered by the AAG Licensed Uses) to confirm that AAG have complied with the IDQ
Trademark Guidelines to the extent necessary for IDQ to carry out appropriate
quality control hereunder for the purpose of protecting and maintaining the IDQ
Trademarks, including the goodwill associated therewith.  Unless otherwise
mutually agreed by the parties, such inspections shall not exceed more than one
during any six (6) month period during the term of this Agreement.  In
determining whether any AAG uses of the IDQ Trademarks meet the IDQ Trademark
Guidelines, IDQ shall act reasonably and in good faith.

 

(c)                                  No Other Rights.  Except for the rights and
license expressly granted to each party under this Section 9.1 and Section 10.3,
no right, title or interest of any nature whatsoever is granted whether by
implication, estoppel, reliance or otherwise, by AAG or IDQ to the other with
respect to any Intellectual Property. All rights with respect to Intellectual
Property that are not specifically granted herein are reserved to the owner
thereof.

 

9.2                               Termination of License for Breach. AAG or IDQ
(the “Licensor Party”) may terminate the license that it granted to the other
(the “Licensee Party”) under Section 9.1 if the Licensee Party is in material
breach of any of its obligations set forth in Section 9.1, and the Licensee
Party fails to cure such breach within thirty (30) days following receipt of
notice thereof from the Licensor Party.  The parties shall use commercially
reasurable efforts to accommodate the orderly sell down of any products
containing any trademarks the license of which is so terminated.

 

ARTICLE X
Miscellaneous

 

10.1                        Independent Contractors. Except as otherwise agreed
in writing in the Schedule attached hereto by the parties hereto, in the
performance of the Services to be rendered

 

13

--------------------------------------------------------------------------------


 

hereunder, each Service Provider shall at all times act as an independent
contractor, and is not in any respect an agent, attorney, employee,
representative, joint venturer, partner or fiduciary of the applicable Service
Recipient. No Service Provider or Service Recipient shall have any power or
authority to negotiate or conclude any agreement, or to make any representation
or to give any understanding on behalf of the other in any way whatsoever.
Without limiting the foregoing, no Service Provider shall be an agent of any
Service Recipient nor shall have any power or authority to bind any Service
Recipient under any contract or otherwise nor shall it represent to any third
party that it has any such authority or that it is acting in any capacity other
than its role solely as a service provider under this Agreement. Without
limiting the foregoing, each Service Provider shall make appropriate disclosures
such that customers or creditors of such Service Provider understand the nature
of the arrangements related to the provision of shared services and that such
Service Provider and applicable Service Recipient are separate companies.

 

10.2                        Employees. Individuals employed by any Service
Provider, its Affiliates or any Third Party Service Provider who provide
Services shall in no respect be considered employees of the applicable Service
Recipient or any of its Affiliates.  Each Service Provider is an independent
contractor and will have exclusive control and direction of its employees
engaged in performing the applicable Services hereunder. Each Service Provider
assumes full responsibility for the payment of local, state, federal payroll,
withholding taxes, severance obligations and termination costs for its employees
engaged in the performance of applicable the applicable Services hereunder.

 

10.3                  Title to Intellectual Property.  Each Service Recipient
acknowledges that it will acquire no right, title or interest (including any
license rights or rights of use) in any Intellectual Property which is owned or
licensed by the applicable Service Provider, by reason of the provision of the
Services provided hereunder.  The applicable Service Recipient shall not remove
or alter any copyright, trademark, confidentiality or other proprietary notices
that appear on any Intellectual Property owned or licensed by Service Provider,
and the applicable Service Recipient shall reproduce any such notices on any and
all copies thereof.  No Service Recipient shall attempt to decompile, translate,
reverse engineer or make excessive copies of any Intellectual Property owned or
licensed by the applicable Service Provider, and Service Recipient shall
promptly notify the applicable Service Provider of any such attempt, regardless
of whether by such Service Recipient or any third party, of which such Service
Recipient becomes aware. Notwithstanding anything to the contrary contained
herein, each Service Provider hereby grants on behalf of itself and all of its
applicable subsidiaries to the applicable Service Recipient a perpetual,
nonexclusive, non-transferrable (other than as part of an assignment of this
Agreement in accordance with Section 10.6)), royalty-free, fully paid-up),
worldwide right and license to use any Intellectual Property owned by Service
Provider (to the extent Service Provider has the right to grant such right and
license without conflicting with the rights of, or incurring any payment or
other obligation to, any other Person) for use by the applicable Service
Recipient solely as part of or in connection with the provision of the
applicable Services hereunder. Any Service Recipient may extend the benefit of
this license to consultants and contractors solely to the extent necessary for
such Service Recipient to enjoy the benefits of the applicable Services
performed under this Agreement, but not for their independent use. Any other
provisions relating to Intellectual Property with respect to any Services shall
be contained in the applicable Schedules or as may be mutually agreed in writing
by the parties, and each Schedule shall provide that the Service Provider agrees
to provide, upon reasonable request

 

14

--------------------------------------------------------------------------------


 

by the applicable Service Recipient, all documents and tangible embodiments of
any Intellectual Property created or developed under such Schedule on behalf of
the Service Recipient as part of the Services. For the avoidance of doubt, all
Intellectual Property and other proprietary rights owned by or licensed to a
Service Provider shall be and at all times remain the exclusive property of such
Service Provider (or the applicable licensor) and except as otherwise expressly
provided in a Schedule or this Agreement, nothing in this Agreement is intended
to, nor shall anything in this Agreement be construed to, grant or convey any
rights, title, interest or license, express or implied, from one party to any
other party in or to any Intellectual Property owned or licensed by such party
(whether now or hereafter existing).

 

10.4                        Dispute Resolution.

 

(a)                                 Any dispute between the parties shall be
resolved as provided in this Section 10.4, which shall be the sole and exclusive
procedure for the resolution of disputes.  Notwithstanding the foregoing, each
party may institute formal proceedings at any time in order to avoid the
expiration of any applicable limitations period, to preserve a superior position
with respect to other creditors or to seek a preliminary injunction or other
provisional judicial relief, if in its sole judgment such action is necessary to
avoid irreparable damage or to preserve the status quo.  Despite such action,
the parties shall continue to participate in good faith in the procedures
specified in this Section 10.4.  Any provisional relief obtained pursuant to
this Section 10.4(a) shall be limited as appropriate to preserve the
jurisdiction of the American Arbitration Association to resolve the dispute
between the parties.

 

(b)                                 The parties shall first attempt in good
faith to resolve any dispute between them by negotiation among the project
stakeholders identified on the Schedule attached hereto.  Any party may give any
other party written notice of any dispute not resolved in the normal course of
business.  Within ten (10) business days after receipt of such notice, the
receiving party shall submit to the other a written response.  The notice and
the response shall include a statement of each party’s position, a summary of
arguments supporting that position and any supporting documentation.  Within
five (5) business days after receipt of the response by such other party, the
parties shall meet at a mutually agreeable time and place, and thereafter as
often as they reasonably deem necessary, to attempt to resolve the dispute.

 

(c)                                  If the stakeholders are unable to resolve,
or do not anticipate resolving, the dispute within thirty (30) days (or such
longer period as the parties may agree) after notice of such dispute is received
by the non-disputing party, then the dispute shall be referred to executives of
the parties who have authority to settle the dispute.  Such executives shall
attempt to resolve the dispute by good faith negotiation.

 

(d)                                 If the parties’ executives are unable to
resolve any dispute within ten (10) business days (or such longer period as the
parties may agree) after such dispute is referred to them, the parties shall
undertake to promptly initiate mediation and to appoint an independent mediator
or, if the parties cannot agree, the mediator shall be appointed by the American
Arbitration Association office in New York, New York.  Each party shall bear its
own costs of mediation and shall share equally the cost of the mediator and the
mediation proceedings.   If the parties are unable to resolve the dispute
through mediation, the parties may seek any of their respective remedies at law
or equity.

 

15

--------------------------------------------------------------------------------


 

(e)                                  Except as provided in Section 10.4(a), no
party may bring a formal proceeding relating to any dispute arising out of or
relating to this Agreement until the dispute resolution and escalation
procedures set forth in this Section 10.4 have been exhausted.

 

10.5                        Notices. All notices, demands and other
communications provided for or permitted hereunder shall be made in writing and
shall be delivered by facsimile transmission, by an internationally recognized
courier service or by personal delivery:

 

if to Parent:

 

Armored AutoGroup Parent Inc.

44 Old Ridgebury Rd

Danbury, CT 06810

Facsimile: 203-797-9103

Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Facsimile: 212-446-6460

Attention: Joshua Kogan; Dvir Oren

 

if to AAG:

 

Armored AutoGroup Inc.

44 Old Ridgebury Rd

Danbury, CT 06810

Facsimile: 203-797-9103

Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Facsimile: 212-446-6460

Attention: Joshua Kogan; Dvir Oren

 

16

--------------------------------------------------------------------------------


 

if to IDQ:

 

IDQ Operating, Inc.

100 S. Bedford Road, #300

Mt. Kisco, NY 10549

Facsimile: 914-798-7971

Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Facsimile: 212-446-6460

Attention: Joshua Kogan; Dvir Oren

 

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by courier service; and when receipt is mechanically
acknowledged, if sent by facsimile transmission. Any party may by notice given
in accordance with this Section 10.5 designate another address or Person for
receipt of notices hereunder.

 

10.6                        Successors and Assigns; Third Party Beneficiaries.
Neither this Agreement nor the rights or obligations of the parties hereunder
are assignable in whole or in part by any party without the prior written
consent of the other parties, which consent shall not be unreasonably withheld;
provided that any Service Provider may assign or delegate its obligations under
this Agreement in whole or in part to any Affiliate which has the resources,
capabilities and personnel necessary to fulfill such Service Provider’s
obligations under this Agreement without the consent of any other party hereto;
provided, further, that each Service Recipient may assign this Agreement and any
of the provisions hereof (i) for collateral security purposes to financing
sources of such Service Recipient or (ii) to any acquiror in connection with a
transaction described in clause (ii) of Section 1.1(c) hereof.

 

10.7                        Amendment and Waiver.

 

(a)                                 No failure or delay on the part of any party
hereto in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof, or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to the
parties hereto at law, in equity or otherwise.

 

(b)                                 Any amendment, supplement, or modification
of or to any provision of this Agreement (including the Schedules), any waiver
of any provision of this Agreement (including the Schedules), and any consent to
any departure by any party hereto from the terms of any provision of this
Agreement (including the Schedules), shall be effective: (i) only if it is made

 

17

--------------------------------------------------------------------------------


 

or given in writing and signed by all the parties hereto; and (ii) only in the
specific instance and for the specific purpose for which made or given.

 

10.8                        Counterparts. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

10.9                        Headings. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

10.10                 Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware without regard to
any conflict of law principles thereof.

 

10.11                 Consent to Jurisdiction and Service of Process. Except as
set forth in Section 10.5 each party to this Agreement hereby irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
or any agreements or transactions contemplated hereby shall only be instituted
in the federal or state courts located in Wilmington, Delaware and hereby
expressly submits to the exclusive personal jurisdiction and venue of such
courts for the purposes thereof and expressly waives any claim of improper venue
and any claim that such courts are an inconvenient forum.  Each party hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to the address set forth or
referred to in Section 10.5.

 

10.12                 Waiver of Jury Trial.  EACH PARTY HERETO  HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED (WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY).

 

10.13                 Severability. If any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.

 

10.14                 Entire Agreement. This Agreement, together with the
Schedule attached hereto and exhibits hereto, are intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein.  There are no restrictions,
promises, representations, warranties or undertakings, other than those set
forth or referred to herein or therein.  This Agreement, together with the
Schedule and exhibits hereto, supersede all prior agreements and understandings
between the parties with respect to such subject matter.

 

18

--------------------------------------------------------------------------------


 

In the event of any conflict between this Agreement, the Schedule, and the
exhibits, the order of precedence shall be:  this Agreement, the Schedule, and
then the exhibits.

 

10.15                 Further Assurances.  Each party shall cooperate and use
all of its commercially reasonable efforts to take or cause to be taken all
appropriate actions and do, or cause to be done, all things necessary or
appropriate to effectuate the provisions and purposes of this Agreement,
including the execution of any additional documents or instruments and the
taking of all such other actions as such party may reasonably be requested to
take by any other party hereto from time to time, consistent with the terms of
this Agreement.

 

10.16                 Publicity; Confidentiality. No publicity release or
announcement concerning this Agreement or the transactions contemplated hereby
shall be issued without advance approval of the form and substance thereof by
each of the parties hereto.

 

10.17                 Bankruptcy.  Subject to its fiduciary duties, in the event
a Service Provider seeks protection under Title 11 of the United States Code
(the “Bankruptcy Code”), such Service Provider shall use all reasonable efforts
to (a) assume this Agreement pursuant to Section 365 of the Bankruptcy Code
pursuant to a confirmed plan of reorganization, or (b) otherwise fulfill its
obligations under this Agreement in a manner mutually agreeable to the
applicable Service Recipient.

 

*                                        
*                                        
*                                        
*                                        
*                                        
*                                        
*                                        
*                                         *

 

[Remainder of page intentionally left blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto, by its duly authorized
representative, has executed this Shared Services Agreement as of the Effective
Date.

 

 

ARMORED AUTOGROUP INC.

 

 

 

 

 

By:

/s/ J. Andrew Bolt

 

Name:

Andrew Bolt

 

Title:

Executive Vice President and Chief Financial

 

 

Officer

 

 

 

 

ARMORED AUTOGROUP PARENT INC.

 

 

 

 

 

 

 

By:

/s/ J. Andrew Bolt

 

Name:

Andrew Bolt

 

Title:

Executive Vice President and Chief Financial

 

 

Officer

 

 

 

 

IDQ ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ Gerard Rooney

 

Name:

Gerard Rooney

 

Title:

Chief Financial Officer

 

 

 

 

IDQ HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Gerard Rooney

 

Name:

Gerard Rooney

 

Title:

Chief Financial Officer

 

 

 

 

IDQ OPERATING, INC.

 

 

 

 

 

 

 

By:

/s/ Gerard Rooney

 

Name:

Gerard Rooney

 

Title:

Chief Financial Officer

 

{Shared Services Agreement}

 

--------------------------------------------------------------------------------


 

SERVICES SCHEDULE

 

SERVICE

 

DESCRIPTION

 

SERVICE FEE

 

SERVICE 
RECIPIENT

 

SERVICE 
PROVIDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------